Title: To Benjamin Franklin from Mordejay Delamar, 3 January 1785
From: Delamar, Mordejay
To: Franklin, Benjamin


				
					Sir
					Mogador 3 Jany. 1785
				
				Notwithstanding the grief I withold when misfortunes befalls my fellow Creatures and the Supreme Being is pleased to punish us with Prudence we must Resign to his pleasure. Also I must Acqt. you by ordr. of His Imperial Majesty of Morocco that the Brig Betsey from Philadelphia bound to Tereneffe taken on the Barbary Coast by one of his Privateers & Suspended with her Cargo. Yesterday I Receivd Letters from the Emperor whom as Addressd to my Care as his Chief Employer Captn. James Hervey Comandr. of sd. Brig & all the Crew with whom all Humanity & Civility is & shall be used to them till an Embassador of the United States of America does Appear. Then in Course the Brig Cargo & the whole will be Honourably Discharged. Persuadg. yourself Sr. The Gentlemn. Appointd. as such will be Shewn all honour by the Emperor and Afterwards by whom

Subscribes himself to be with all Regard Your Excelencies Most Hble. & Obt. Servt.
				
					
						Mordejay Delamar
					
					To: His Excelency Dr. Franklin Ministr. Plenimenty of the United States of America
				
			 
				Notation: M. Delamar to B. Franklin 3d. January 1785.
			